 In the. Matter of FEHR BAKING COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE No. 12, PETITIONERIn, the ' Matter ''of' FEDERAL BAKERY, INC., ET AL.,EMPLOYERSandBAKERY AND CONFECTIONARY WORKERS' INTERNATIONAL UNION OFAMERICA; LOCAL 163, A. F. OF L., PETITIONERCases Nos. 16-R-2390 and 16-R-2402, respectively.-DecidedSeptember 2, 1948DECISIONAND-ORDERUpon petitions duly filed, a consolidated hearing in these cases washeld before a hearing officer of the National Labor Relations Board.'The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERSThe nine concerns named herein as Employers, and listed below,maintain and operate bakeries in the city of Houston, Texas, andserve the city of Houston and its suburban communities with approxi-mately 85 percent of all the bakery requirements.The record shows that during the year 1947, these Employees sever-ally purchased goods used in the manufacture of their bakery productsas follows :_J.Weingarten, Inc.,purchased goods having a value of $500,000,Of this amount, goods costing $75,000 originated outside the Stateof Texas.Minim ax Storespurchased goods having a value of $100,000.Ofthis amount, goods costing $25,000 originated outside the State ofTexas.Federal Bakery, Inc.,purchased goods having a value of $100,000,None of which originated outside the State of Texas.79 N. L. R. B., No. 60.440 FEHR BAKINGCOMPANY441Schotts Bakery, Inc.,purchased goods having a value of $500,000.Of this amount, goods costing $325,000 originated outside the Stateof Texas.Mrs. Baird's Baking Companypurchased goods having a value of$1,000,000.Of this amount, goods costing $50,000 originated outsidethe State of Texas.National Bread Companypurchased goods having a value of $250,-000.Of this amount, goods costing $82,500 originated outside' theState of Texas.Taystee Baking Companypurchased goods having a value of $500,-000.Of this amount, goods costing $375,000 originated outside theState of Texas.Heinlce ct' Pillotpurchased goods having a value of $250,000.Ofthis amount, goods costing $37,500 originated outside the State ofTexas.Fehr Baking Companypurchased goods having a value of $1,000,-000.Of this amount, goods costing $500,000 originated outside theState of Texas.The record does not indicate whether the goods purchased in theamounts set forth above moved directly or indirectly to the respectiveEmployers.All sales of all these Employers for the same period were made tocustomerswithinthe State of Texas.Inasmuch as the bakery businesses herein concerned are all opera-tions essentially local in character, we find that it will not effectuatethe policies of the Act to assert jurisdiction in either of the consoli-dated cases before us.For this reason, we shall dismiss the instantpetitions, and will not pass upon the several substantive issues raisedby the parties to these proceedings.'1Matter of Sta-Kicen Bakery,Inc ,78 N L. R B 798AlthoughBoard Members,Houston and Reynolds would assert jurisdiction in bakery casesto the extent indicatedinMatterof Sta-Kleen Bakery, supra,they deem themselves boundby the majority decision in that case